On January 31, 2003, the defendant was sentenced to twenty (20) years in the Montana State Prison, with five (5) years suspended, and parole ineligible for ten (10) years, for the offense of Incest, a felony.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence *43or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue to pursue an appeal to the Montana Supreme Court.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending notification to the Sentence Review Division within sixty (60) days of the Montana Supreme Court’s decision.
Done in open Court this 16 th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.